DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine A. Hamer on 2/22/2022 and 2/24/2022.
This application is in condition for allowance except for the presence of claims 27-35 directed to non-elected groups/species without traverse.  Accordingly, claims 27-35 have been cancelled.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 12/17/2021.

20. (Currently Amended) A system comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device, the memory device comprising an array region and one or more non-array regions and the memory device comprising: upper pillars in an upper deck of the array region and of the one or more non- 4Serial No. 16/851,638 array regions; lower pillars in only a lower deck of the array region; and a conductive material in the upper deck and in the lower deck of the one or more non-array regions and wherein the one or more non-array regions is free of the lower pillars.

21. (Canceled)

25. (Original) The system of claim [[20]] 23, wherein the conductive materials of the alternating conductive materials and dielectric materials are operably coupled to a source of the memory device.

27. (Canceled)

28. (Canceled) 

29. (Canceled)

30. (Canceled)

31. (Canceled)

32. (Canceled)

33. (Canceled)

34. (Canceled)

35. (Canceled)


Allowable Subject Matter
Claims 1-20, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination   "…a lower deck and an upper deck adjacent to a source, each of the lower deck and the upper deck comprising tiers of alternating conductive materials and dielectric materials and each of the lower deck and the upper deck comprising an array region and one or more non-array regions; memory pillars in the lower deck and the upper deck of the array region, the memory pillars configured to be operably coupled to the source; dummy pillars in the upper deck of the one or more non-array regions, the dummy pillars configured to be electrically isolated from the source; and another conductive material in the upper deck and the lower deck of the one or more non- array regions” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Zhu (US 2017/0352677 A1) fails to disclose, dummy pillars in the upper deck of the one or more non-array regions, the dummy pillars configured to be electrically isolated from the source; and another conductive material in the upper deck and the lower deck of the one or more non- array regions in combination with other limitations as claimed. The other cited arts fail to cure deficiencies of Zhu.
With respect to claim 12, the prior art made of record does not disclose or suggest either alone or in combination “..memory pillars in an array region of an electronic device, the electronic device comprising multiple decks including alternating conductive materials and dielectric materials and the memory pillars in a first deck and a second deck of the multiple decks; dummy pillars in the second deck of a non-array region of the electronic device, the first deck of the non-array region lacking dummy pillars; a source below the first deck, the source operably coupled to the memory pillars and electrically isolated from the dummy pillars; and another conductive material in the first deck and the second deck of the non-array region” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Zhu fails to disclose, dummy pillars in the second deck of a non-array region of the electronic device, the first deck of the non-array region lacking dummy pillars and another conductive material in the first deck 
Zhu fails to disclose another conductive material in the upper deck and the lower deck of the one or more non- array regions in combination with other limitation in the claimed context.
With respect to claim 20, the prior art made of record does not disclose or suggest either alone or in combination “memory device comprising: upper pillars in an upper deck of the array region and of the one or more non- 4Serial No. 16/851,638array regions; lower pillars in only a lower deck of the array region; and a conductive material in the upper deck and in the lower deck of the one or more non-array regions, wherein the one or more non-array regions is free of the lower pillars” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Zhu fails to disclose, lower pillars in only a lower deck of the array region; and a conductive material in the upper deck and in the lower deck of the one or more non-array regions, wherein the one or more non-array regions is free of the lower pillars in combination with other limitation in the claimed context. The other cited arts fail to cure deficiencies of Zhu.
Claims 2-11 are allowed being dependent on claim 1.
Claims 13-19 are allowed being dependent on claim 12.
Claims 22-26 are allowed being dependent on claim 20.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHED AHMED/Primary Examiner, Art Unit 2813